Citation Nr: 0121930	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connected-death burial benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC) for death due to hospital care, medical or surgical 
treatment pursuant to 38 U.S.C.A. § 1151 (West Supp. 2001).

3.  Eligibility for dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1943.  He died on June [redacted], 1998.  The appellant is 
his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant was scheduled for a Travel Board hearing at the 
St. Petersburg, Florida RO on April 24, 2001.  She failed to 
report.  She is unrepresented in this claim.  

In her claim for service-connected death burial benefits, the 
appellant appeared to base her claim of entitlement to a 
claim under 38 U.S.C.A. § 1151 (West Supp. 2001), for death 
allegedly caused by VA hospital care.  The claims form that 
she filed was a VA Form 21-530, Application for Burial 
Benefits.  Thus the issues before the Board are as stated on 
the cover page.  However, in the appellant's VA Form 9, she 
appeared to assert as well a claim that medication prescribed 
for an allegedly service-connected condition caused the 
veteran's arrhythmia, which caused his cardiac arrest.  While 
the condition for which the appellant has alleged the veteran 
took the medication, post-traumatic stress disorder (PTSD) 
was not a condition for which the veteran was service 
connected [the veteran was service connected for anxiety 
disorder], her assertion raises the possibility that she 
wishes to claim entitlement to dependency and indemnity 
compensation due to service-connected death pursuant to 38 
U.S.C.A. § 1310 (West 1991).  It does not appear that the RO 
has forwarded to the appellant the appropriate claim form to 
claim entitlement to DIC under 38 U.S.C.A. § 1310.  See 38 
C.F.R. §§ 3.150(b), 3.152(a) (2000).  Accordingly, this 
matter is referred to the RO for appropriate action.

The issues of entitlement to service-connected death burial 
benefits and entitlement to DIC for death due to hospital 
care, medical or surgical treatment pursuant to 38 U.S.C.A. 
§ 1151 will be the subject of the remand herein.


FINDINGS OF FACT

1.  The veteran was discharged from service under honorable 
conditions.

2.  At the time of the veteran's death, his service-connected 
chorioretinitis, right eye was rated 100 percent permanently 
disabling.

3.  By rating decision of November 4, 1997, the RO had 
established eligibility for Chapter 35 benefits for the 
veteran's spouse on the basis of the veteran having a 
permanent total service connected disability.


CONCLUSION OF LAW

The criteria for eligibility for dependents' educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code are met.  38 U.S.C.A. § 3501(a)(1)(D) (West 1991); 38 
C.F.R. § 3.807(a)(1) and (3) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim.  The question the Board must now address 
is whether there is any duty of assistance or notice required 
by the new law that has not already been substantially 
completed in this case, notwithstanding that such assistance 
may not have been required under the former law, and, if not, 
whether there is any prejudice to the appellant in the 
Board's consideration of this question without referring it 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In the specific and narrow circumstances of this one issue 
before the Board, there is no prejudice to the claimant in 
the Board's adjudication of this issue without remand to the 
RO for compliance with the notice and assistance requirements 
of VCAA, because the outcome of this issue is favorable to 
the appellant, and a remand would only delay this result.  A 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Dependents' Educational Assistance

The facts pertinent to this issue may be briefly stated.  The 
veteran's discharge from active military service in September 
1943 was honorable.  Service connection for the veteran's 
right eye condition had been in effect for many years.  In a 
November 1997 rating decision, the RO increased the 
evaluation of the disability, shown on the rating sheet as 
chorioretinitis right eye, from 30 percent disabling to 100 
percent disabling, from July 31, 1997.  Best corrected visual 
acuity was light perception in the right eye with hand motion 
at two feet on the left, equivalent to light perception only.  
Further examination was not necessary.  The RO also 
adjudicated the appellant's eligibility for Chapter 35 
educational benefits at that time, finding that she was 
eligible for such benefits on the basis of the veteran's 
total service-connected disability, permanent in nature.  The 
RO notified her of her eligibility and sent her an 
application for benefits.  There is no evidence that she 
applied for educational benefits.

The veteran died on June [redacted], 1998.  The appellant and the 
veteran had been married since 1953.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, depends upon 
meeting certain requirements.  An "eligible person" means, 
inter alia, the surviving spouse of a veteran who died while 
a total disability, permanent in nature, resulting from 
service-connected disability was in effect.  38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 3.807(a)(1) and (3) 
(2000).  A "surviving spouse" is a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
and who has not remarried.  38 U.S.C.A. § 101(3) (West 1991); 
38 C.F.R. § 3.50(b) (2000).  The appellant provided a 
marriage certificate showing that she and the veteran had 
married in 1953, and there is no evidence that they did not 
live together until the veteran's death (except for his 
hospitalization) or that she has remarried.

It is clear that the appellant has basic eligibility for 
Chapter 35 educational assistance benefits.  There is no 
reasonable basis to conclude otherwise.


ORDER

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is granted.


REMAND

Remand is required for the remaining issues in this appeal so 
that additional development may be undertaken in order to 
fulfill the Department's duty to notify and to assist the 
appellant with this claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, et seq. (West Supp. 
2001).

The appellant asserts that the veteran contracted gram 
negative bacteremia while hospitalized at the VA hospital.  
She also claims that medication for "P.T.S.D." caused 
arrhythmia that caused the veteran's death.

The veteran was hospitalized by VA from January 1998 until 
the time of his death in June 1998.  He was admitted for 
aspiration pneumonia and required a laryngectomy due to 
multiple recurrent aspirations.  Although he was initially 
hospitalized in January 1998, only VA records and nurses 
notes from May 1998 to June 1998, were associated with the 
claims folder.  The earlier records were not associated with 
the claims folder.  Furthermore, it appears from the record 
that the veteran may have been in a nursing home care unit 
prior to his hospitalization at the VA medical center.  

VA treatment records are constructively included within the 
record, and must be acquired if material to an issue on 
appeal.  Therefore, in the instant claim, it is necessary to 
obtain the aforementioned medical records, if they exist, 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Additionally, VA has a duty to obtain a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The appellant 
has based her claim for burial benefits at the service-
connected rate and for DIC on an allegation that VA medical 
care caused the veteran's death.  See 38 U.S.C.A. § 1151(a) 
(West Supp. 2001).  In particular, she apparently alleges 
that he contracted aspiration pneumonia due to VA treatment, 
and that he contracted gram negative bacteremia due to VA 
treatment, or that medication given for a non-service-
connected condition, i.e., PTSD, caused arrhythmia which 
caused death.

It is noted that the veteran had aspiration pneumonia due to 
recurrent aspirations and that he also had gram negative 
bacteremia.  When the veteran's complete treatment records 
from his final hospitalization and from any facility from 
which he was transferred to the hospital have been obtained, 
the RO should secure file review by an appropriate VA 
physician.  The examiner should be asked to determine whether 
gram negative bacteremia, arrhythmia, or cardiac arrest was 
caused by VA hospital care, medical or surgical treatment, or 
examination.  If so, was the proximate cause of the death 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable?  See 38 U.S.C.A. 
§ 1151(a) (West Supp. 2001).

In readjudicating this claim, the RO must assure compliance 
with the VCAA with respect to notice and duty to assist.  
Also, in issuing a supplemental statement of the case, if the 
determination remains adverse to the appellant, the RO is 
advised that the statement of the case dated in November 1999 
contained citation to and quotation from a regulation, 38 
C.F.R. § 3.161, that had been rescinded on January 8, 1999.  
On remand, the RO should adjudicate these issues under the 
provisions of the applicable statute, unless a final 
regulation has been promulgated that is applicable to these 
claims.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Write to the appellant and notify her 
of the information and evidence necessary 
to substantiate her claim.  If the 
veteran was in a non-VA nursing home or 
other facility prior to his inpatient 
admission to the VA medical center in 
Miami in January 1998, the appellant 
should provide the name, address, and 
dates of admission, and a release for 
those records.

If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim. 38 
U.S.C.A. § 5103A(b) (West Supp. 2001).

2.  The RO should obtain all Miami VA 
medical center inpatient treatment 
records, laboratory reports, diagnostic 
test results, consultation reports, 
nurses notes, and discharge summary from 
the veteran's hospitalization from 
January 1998 to June 1998.  

The RO should determine whether the 
veteran was in a VA nursing home care 
unit or other VA facility prior to his 
inpatient admission to Miami VAMC in 
January 1998 and should obtain copies of 
his treatment records from any such 
facility from July 1997 to January 1998.

All records must be associated with the 
claims file.

3.  After the available records have been 
obtained and associated with the claims 
folder, an appropriate VA examiner should 
review the veteran's claims folder and be 
asked to state a medical opinion as to 
the following:

a) was gram negative bacteremia, 
arrhythmia, or cardiac arrest caused by 
VA hospital care, medical or surgical 
treatment, or examination?

b)  if so, was the proximate cause of the 
death carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
VA, or an event not reasonably 
foreseeable?

The medical rationale for any opinion 
given should be stated. 

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

5.  The RO should then adjudicate the 
aforementioned claims, pursuant to the 
statutory requirements of 38 U.S.C.A. 
§ 1151 (West Supp. 2001).  If the claims 
remain denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



